Exhibit 10.02 REACHLOCAL, INC. Separation Agreement And General Release Zorik Gordon (referred to as “Executive”) and ReachLocal, Inc., on behalf of itself and its successors, subsidiaries, affiliates, and related companies (referred to collectively as the “Company”), enter into this Separation Agreement and General Release (the “Agreement”) as of this 3rd day of September 2013 (“Effective Date”). The Executive and the Company agree that Executive’s employment with the Company terminated effective August 30, 2013 (“Termination Date”). The following sets forth the terms and conditions surrounding Executive’s termination of employment and related matters. 1. Termination of Employment . The Parties acknowledge and agree that Executive has resigned from his position as Chief Executive Officer of the Company and a member of the Board of Directors of the Company and that Executive shall cease to be an employee, officer and director of the Company and its subsidiaries and affiliates, effective as of the Termination Date. As of such date, Executive shall no longer hold himself out as an employee, officer, director or representative of the Company. As of the Termination Date, the employment offer letter dated May 14, 2004, as amended on February 22, 2010 between the Company and Executive (the “Offer Letter”), shall terminate and shall be of no further force and effect, and neither the Company nor Executive shall have any further obligations thereto, except to the extent otherwise expressly provided therein. 2. Consideration . Subject to and conditioned upon Executive’s execution of this Agreement and continued compliance with the terms and conditions of this Agreement and the Confidentiality Agreement (as defined below): a.Severance . During the twelve-month period following the Termination Date (the “Severance Period”), the Company shall pay Executive an aggregate amount equal to $400,000, which will be payable in substantially equal installments over the Severance Period in accordance with the Company’s standard payroll practices as in effect from time to time, with the first payment being made on the first payroll date following the date on which this Agreement becomes effective. b.Continued Healthcare Coverage . So long as Executive timely elects health benefits continuation pursuant to Section 4980B of the Code and the regulations thereunder (“COBRA”), Executive shall be entitled to receive payment by the Company of Executive’s applicable premiums for such continuation coverage under COBRA (payable as and when such payments become due) during the period commencing on the Termination Date and ending on the earliest to occur of (i) the twelve month anniversary of the Termination Date, (ii) the expiration of Executive’s eligibility for benefits under COBRA, and (iii) the date on which Executive and his or her covered dependents, if any, become eligible for health insurance coverage through another source. c.Treatment of Stock Options . As of the date hereof, Executive holds the outstanding stock option grants identified on Exhibit A (collectively, the “Stock Option Grants”). Each Stock Option Grant will become immediately vested as of the Termination Date with respect to the number of shares set forth on Exhibit A attached hereto and shall be exercisable at any time up to the 270 th day following the Termination Date. d.Treatment of Restricted Shares . As of the date hereof, Executive holds the outstanding time-based vesting restricted shares identified on Exhibit A (collectively, the “Restricted Shares”). The Restricted Shares will become immediately vested as of the Termination Date with respect to the number of shares set forth on Exhibit A attached hereto. e.Treatment of Performance Vesting Restricted Stock Award . As of the date hereof, Executive holds an outstanding performance vesting restricted stock award with respect to 54,475 shares of the Company’s common stock (the “Performance Vesting Restricted Stock Award”) granted February 14, 2013 pursuant to that certain Restricted Stock Award Grant Notice and Restricted Stock Agreement (the “Restricted Stock Agreement”). The Company and Executive agree and acknowledge that the Performance Vesting Restricted Stock Award shall remain outstanding and eligible to vest in accordance with Sections (3) and (4) of the Restricted Stock Agreement as though Executive’s resignation constitutes a Qualifying Termination under the Restricted Stock Agreement. f.Section 409A . It is intended that all of the benefits and payments payable under this Agreement satisfy, to the greatest extent possible, the exemptions from the application of Section 409A of the Internal Revenue Code of 1986, as amended (with state laws of similar effect, “Section 409A”), provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9), and this Agreement will be construed to the greatest extent possible as consistent with those provisions. For purposes of Section 409A (including, without limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive's right to receive any installment payments under this Agreement shall be treated as a right to receive a series of separate payments and, accordingly, each installment payment shall at all times be considered a separate and distinct payment. 3. Bonus Opportunity . Executive will remain eligible to receive a pro rated annual bonus with respect to the 2013 fiscal year (the “Bonus”) under the ReachLocal Incentive Bonus Plan. The amount of the Bonus, if any, will be equal to the product of (a) the average of the percentages of the target annual bonus payable to each of the Company’s named executive officers (other than Executive) under the ReachLocal Incentive Bonus Plan for the 2013 fiscal year that is actually paid to each such officer, as determined in the sole discretion of the Compensation Committee (the “Committee”) in accordance with the methodology previously established by the Committee with respect to the bonuses payable to such officers under the ReachLocal Incentive Bonus Plan, multiplied by (b) $500,000, multiplied by (c) the number of days from and including January 1, 2013 through and including the Termination Date divided by 365. Except as set forth below, payment of the Bonus (to the extent it becomes payable) will be paid on or after March 2, 2014, but in no event later than March 15, 2014. 4. No Other Compensation Owed . Executive acknowledges and agrees that except for the payments provided above and accrued but unpaid amounts as of the Termination Date, no other compensation, payments, wages, salary, bonuses, commissions, benefits, severance, equity, or remuneration of any kind whatsoever are owing to Executive as a result of his employment with or termination of employment from the Company, or under the Offer Letter, the Severance Policy (as defined below) or the Restricted Stock Agreement. 5. Release of Claims . In exchange for the promises contained in this Agreement and to the extent permitted by law, Executive hereby waives, releases and forever discharges, and agrees that Executive will not in any manner institute, prosecute or pursue, any and all complaints, claims, charges, liabilities, claims for relief, demands, suits, actions or causes of action, whether in law or in equity, know or unknown (collectively, “Claims”), which Executive asserts or could assert, at common law, under any express or implied contract, arising in tort or under any statute, rule, regulation, order or law, whether federal, state, or local, or on any grounds whatsoever, including without limitation, claims under the Employment, Confidential Information, and Invention Assignment Agreement executed on or about June 2, 2004 (the “Confidentiality Agreement”), Title VII of the Civil Rights Act of 1964, the California Fair Employment and Housing Act, the California Labor Code, the California Business and Professions Code, the Americans with Disabilities Act, the Family and Medical Leave Act of 1993, and the Executive Retirement Income Security Act of 1974, against the Company and any of its or their current or former, owners, officials, directors, officers, shareholders, affiliates, agents, representatives, employees, attorneys, subsidiaries, parents, divisions, branches, units, successors, predecessors, and assigns (collectively referred to as “Released Parties”) with respect to any event, matter, claim, damage or injury arising out of or relating to Executive’s employment relationship with the Company, the termination of such employment relationship, or the Confidentiality Agreement arising up to the date and time of signing of this Agreement by Executive. Notwithstanding the foregoing, the release does not terminate Executive’s rights (a) set forth in this Agreement, (b) with respect to the Stock Option Grants, the Restricted Shares or the Performance Vesting Restricted Stock Award, (c) Executive’s rights to be indemnified by the Company or any of its subsidiaries under any agreement with the Company or any of its subsidiaries, the Company’s certificate of incorporation or bylaws, or under applicable law or (d) resulting from any breaches of this Agreement. This Agreement also does not extend to those rights which as a matter of law cannot be waived, including, but not limited to, unwaivable rights . If any claim is not subject to release, to the extent permitted by law, Executive waives any right or ability to be a class or collective action representative or to otherwise participate in any putative or certified class, collective or multi-party action or proceeding based on such a claim in which the Company or any other releasee identified in this Agreement is a party. 6. Outstanding Claims . Executive represents that Executive has not filed or otherwise pursued any charges, complaints or claims of any nature which are in any way pending against the Company or any of the Released Parties with any local, state or federal government agency or court with respect to any matter covered by this Agreement, and, to the extent permitted by law, will not do so in the future. Executive further represents that he is not aware of any such claims against the Company, including any claims under the Fair Labor Standards Act or the Family and Medical Leave Act. If any government agency or court assumes jurisdiction of any charge, complaint, cause of action or claim covered by this Agreement against the Company or any of the Released Parties, on behalf of or related to Executive, Executive will withdraw from and/or dismiss the matter with prejudice, as to any claims Executive might have. Executive agrees not to participate or cooperate in such matter(s) except as required by law. Notwithstanding the foregoing or any other provision of this Agreement, this Agreement is not intended to interfere with Executive's exercise of any protected, nonwaivable right, including Executive's right to file a charge with the Equal Employment Opportunity Commission or other government agency. By entering into this Agreement, however, Executive acknowledges that the consideration set forth herein is in full satisfaction of any amounts to which Executive might be entitled and Executive is forever discharging the Company and the other Released Parties from any liability to Executive for any acts or omissions occurring on or before the date of Executive's signing of this Agreement. 7. Exchange Act Section 16. Executive acknowledges that if Executive makes any “reportable transactions” under Section 16 of the Exchange Act of 1934, as amended, Executive shall immediately notify the Company of such transactions. 8. Acknowledgement of Confidentiality Agreement . Executive acknowledges that Executive (a) previously executed the Employment, Confidential Information, and Invention Assignment Agreement executed on or about June 2, 2004 and (b) that during the course of his employment he became acquainted with other employees of the Company, and became privy to Confidential Information regarding such other employees including their skills, abilities, contacts, customers, compensation, and other information which would provide a competitive advantage in recruiting such employees. Accordingly, Executive acknowledges that he remains subject to the confidentiality and non-solicit obligations set forth therein. Without limiting the generality of the foregoing: a.
